Citation Nr: 0923864	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  06-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for degenerative joint disease, residuals of 
fracture, right wrist (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which granted the 
Veteran's claim for service connection for degenerative joint 
disease, residuals of fracture, right wrist (dominant), and 
assigned a 10 percent evaluation, effective November 22, 
2004.  

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims file.  

In January 2008, the Board remanded the Veteran's claim for 
further development, specifically to allow him to undergo a 
second VA examination.  This was accomplished, and in March 
2009, the VA Appeals Management Center ("AMC") issued a 
Supplemental Statement of the Case ("SSOC"), which 
continued to deny the Veteran's claim.  The claims folder has 
been returned to the Board for further appellate proceedings.

In a March 2009 rating decision, the Veteran was assigned a 
100 percent temporary disability evaluation based on surgical 
treatment of the right wrist for the period July 27, 2008 to 
October 1, 2008.  Additionally, he was granted service 
connection for ankylosis of the right first metacarpal 
phalangeal joint and the right first interphalangeal joint, 
secondary to service-connected degenerative joint disease and 
residuals of fracture, right writs, and assigned a 10 percent 
evaluation, effective July 27, 2008.  

With regard to the temporary total disability rating for the 
right wrist, the Board notes that the effective date appears 
to have been erroneously entered as July 27, 2008, when the 
actual surgical procedure was July 27, 2007.  However, as the 
actual number of days in which benefits were granted was not 
affected by this mistake, the Board notes that the error in 
assigning the effective date of that award was essentially 
harmless.  

The Board further notes, however, that the effective date for 
service connection for ankylosis of the right first 
metacarpal phalangeal joint and the right first 
interphalangeal joint, noted to be a result of the July 2007 
surgery, was also granted an effective date of July 27, 2008, 
which is approximately one year following the date of the 
actual surgery.  As a Notice of Disagreement ("NOD") 
regarding the effective date assigned in the March 2009 
rating decision has not been received, the Board does not 
have jurisdiction over this issue.  Nevertheless, the matter 
is referred to the RO for appropriate consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected degenerative joint disease, 
residuals of fracture, right wrist is manifested by pain, 
stiffness, and weakness, with dorsiflexion limited to 0 
degrees, palmar flexion limited to 20 degrees, radial 
deviation limited to 10 degrees and ulnar deviation limited 
to 20 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for degenerative joint disease, residuals of fracture, right 
wrist have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5214-5215 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

A VCAA letters dated in December 2004 fully satisfied the 
duty to notify provisions as to his original claim for 
service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was made aware 
that it was ultimately his responsibility to give VA any 
evidence pertaining to the claims.  This letter informed him 
that additional information or evidence was needed to support 
his claims, and asked him to send the information or evidence 
to VA.  Additionally, in the August 2006 Statement of the 
Case, he was advised as to how appropriate disability ratings 
and effective dates were assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  His claim for a higher 
disability evaluation has since been readjudicated by the 
agency of original jurisdiction.

Recently, the Court held that for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores, 22 Vet. App. 37 (2004).  

However, for initial rating claims, where service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
any defect as to notice is nonprejudicial.  See Dingess, 19 
Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. 
May 19, 2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  In line with the above 
reasoning, Vazquez does not apply to the initial rating 
claims on appeal because VA's VCAA notice obligation was 
satisfied when the RO granted the Veteran's claim for service 
connection.  22 Vet. App. 37 (2007). 



        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, post-service VA 
Medical Center ("VAMC") and private treatment records, and 
VA examination reports dated March 2005 and March 2009.  The 
claims file also contains the veteran's statements in support 
of his claim.  Additionally, as this claim is one involving a 
current evaluation of an already service-connected 
disability, the Board finds that all pertinent records 
relating to this claim have been associated with the claims 
folder.  The Veteran has not referred to any available 
records that have not already been associated with the claims 
folder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim.  Accordingly, the 
Board will proceed to a decision on the merits.

II.  Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, and 
by comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries, and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2008).  Separate Diagnostic Codes ("DC") identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned to the disability picture 
that more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2008).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2008).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2008).  Where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that evidence to 
be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  See also 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2008).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervations, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  Id. 

With regard to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  
Painful, unstable, or malaligned joints, due to healed injury 
are entitled to at least the minimal compensable rating for 
the joint.  38 C.F.R. § 4.59 (2008).

The Court has held that the Board must determine whether 
there is evidence of weakened movement, excess fatigability, 
incoordination, or functional loss due to pain on use or 
flare-ups when the joint in question is used repeatedly over 
a period of time.  See DeLuca v. Brown, 8 Vet. App. 202, 206-
207 (1995).

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code ("DC") 5003.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, x-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added, under DC 5003. 

The appellant's disability is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, DC 5215 (2008).  Under DC 5215, 
limitation of motion of the wrist, a 10 percent rating, the 
maximum rating, is warranted when there is limitation of 
motion of the wrist with dorsiflexion less than 15 degrees or 
with palmar flexion limited in line with the forearm.  38 
U.S.C.A. § 4.71a, DC 5215.  This is the maximum disability 
available under this code.  However, under DC 5214, ankylosis 
of the wrist warrants a 30 percent rating when in a favorable 
position in 20 to 30 degrees of dorsiflexion when affecting 
the major extremity.  A 40 percent disability evaluation is 
contemplated for ankylosis of the major wrist in any other 
position, except favorable.  A 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  Extremely unfavorable ankylosis will be 
rated as loss of use of the hand under DC 5125.  38 C.F.R. § 
4.71a, Diagnostic Code 5214 (2008).

III. Analysis

The Veteran's degenerative joint disease, residuals of 
fracture, right wrist is currently rated at 10 percent 
disabling under the criteria of DC 5215.  He essentially 
contends that a higher disability rating is warranted due to 
his manifestations chronic pain, stiffness, weakness, and 
limitation of motion, which result in his wearing a molded 
wrist brace 24 hours per day (See VAMC treatment note, August 
2007).  

VAMC treatment reports reveal that the Veteran was seen in 
May 2003 with complaints of tenderness over the right hand at 
the base of the first metacarpal joint.  It was noted that he 
had a long-standing history of multiple arthralgias.  An x-
ray of the right wrist revealed degenerative disc disease at 
the metacarpal joint.  The diagnosis was generalized, chronic 
degenerative joint disease.  

In March 2005, he was afforded a VA joints examination in 
connection with his increasing rating claim, during which he 
reported experiencing chronic pain rated 8 out of 10, with 
flare-ups that caused the pain to increase to 9 out of 10; he 
added that flare ups, which occurred 2-3 times per week, 
caused him to lose 90 percent of mobility in his right wrist.  
He also reported experiencing stiffness, swelling, heat and 
redness on occasion, but no weakness, instability, giving 
way, locking or fatigability.  He said that his activities of 
daily living were only affected by his disability if he did 
not wear his wrist brace.  Upon examination, he was noted to 
have positive "snuffbox tenderness" with obvious swelling 
and tenderness to palpation, and decreased grip strength.  
His range of motion on dorsiflexion was 0 to 20 degrees 
(normal is 0 to 70); volar (palmar) flexion was 0 to 20 
degrees (normal is 0 to 80); ulnar deviation was 0 to 30 
degrees (normal is 0 to 45); and radial deviation was 0 to 10 
degrees (normal is 0 to 20).  X-rays revealed mild 
osteoarthritic disease of the radiocarpal and radioulnar 
joints, and more pronounced disease of the trapezium-thumb 
metacarpal joint.  There was no finding of ankylosis.  The 
diagnosis was degenerative joint disease with cystic changes 
early on that continue to affect him, with significant 
decrease in range of motion, pain and swelling.  Based 
primarily on the clinical findings during this examination, 
he was subsequently granted service connection under DC 5215 
with an initial evaluation of 10 percent disabling.

In August 2006, the Veteran was seen at the VAMC for an 
orthopedic consultation.  The treatment note indicates that 
he was previously seen in January 2006 and was still having 
some trouble with his wrist.  The Veteran reported that he 
was very pleased with his current wrist splint and that his 
wrist felt "much better," but that he wished to have the 
splint cut down so that he could utilize his ring and little 
finger.  He was referred to occupational therapy for splint 
modification.  (See VAMC treatment report, August 2006.)  

In October 2006, the Veteran submitted a private treatment 
report from Dr. Thomas Carstens, an orthopedist, who 
evaluated him right hand and wrist pain.  The Veteran 
complained mainly of stiffness, pain, soreness and difficulty 
using his hand, with no complaints of weakness, numbness or 
radicular complaints.  Upon examination, he was found to have 
stiffness and pain around the carpal bones and wrist area 
without weakness, numbness or radiculopathy; tendons were 
also found to be intact.  Dorsiflexion was to 10 degrees; 
volar flexion was to 20 degrees; radial deviation was to 10 
degrees; and ulnar deviation was to 20 degrees.  It was noted 
that he was very protective with hand movements and movement 
of his index and long fingers, but had good movement of his 
fourth and fifth fingers.  An x-ray revealed shortening and 
narrowing of the joints of the carpal bone with complete loss 
of the joint at the thumb carpal metacarpal area.  There was 
also abnormal appearance to the distal carpal row and 
capitate on lateral view, and some narrowing in the space 
between the scaphoid and lunate.  The diagnosis was right 
hand and wrist arthritis with involvement of the carpal bones 
and previous injury, stiffness and chronic pain.  Dr. 
Carstens noted that he had a "good bit of impairment of the 
hand," and recommended that he continue wearing his brace 
and seek occupational therapy treatment.  (See Dr. Carstens' 
treatment report, October 2006.) 

In March 2007, the Veteran was seen at the VAMC for physical 
therapy related to his arthralgia.  During the consultation, 
he requested that the examiner measure his wrist range of 
motion.  Dorsiflexion was to 15 degrees; volar flexion was to 
25 degrees; radial deviation was to 15 degrees; and ulnar 
deviation was to 25 degrees.  
In July 2007, the Veteran underwent a right hand 
trapeziectomy and right thumb suspensionplasty at the VAMC.  

In August 2007, following the surgical procedure, the Veteran 
began attending occupational therapy at the VAMC for his 
right hand and wrist.  During the evaluation, the examiner 
noted that his overall hand motion was very poor.  
Dorsiflexion was to -10 degrees; palmar flexion was to 35 
degrees; radial deviation was 0 degrees; and ulnar deviation 
was to 20 degrees.  It was noted that he could only make a 
partial fist and could not yet oppose his thumb to his index 
finger.  Based on objective findings, the examiner assessed 
him as having a severely non-functional hand and decreased 
range of motion.  

During an occupational therapy session in September 2007, the 
Veteran reported continuing pain and difficulty using his 
hand.  The examiner specifically stated, however,  that he 
was "able to move his hand more than he believes he [is] 
able to."  (See VAMC treatment report, August 2007.)  Range 
of motion measurements revealed dorsiflexion to 15 degrees 
and palmar flexion to 30 degrees.  In October 2007, his 
dorsiflexion was to 20 degrees and palmar flexion was to 35 
degrees.  

In July 2008, the Veteran submitted a letter from Theresa 
Gutierrez, a private occupational therapist.  She noted that 
he had last been seen in December 2007 with complaints of 
swelling and pain that interfered with the function of his 
right wrist and activities of daily life.  Dorsiflexion 
(extension) was measured to 30 degrees, and palmar flexion 
was to 41 degrees.  The claims folder also contains an 
October 2008 treatment report from Ms. Gutierrez, showing 
that the Veteran's dorsiflexion at that time was to 30 
degrees; palmar flexion was to 20 degrees; radial deviation 
was to 10 degrees; and ulnar flexion was to 5 degrees.  

In December 2008, the Veteran was again seen at the VAMC for 
occupational therapy, at which time the therapist noted that 
his range of motion was poor.  The Veteran reported severe 
pain rated 10 out of 10 and the therapist noted that his 
wrist was fixed at neutral due to wearing a most restrictive 
splint too long.  There were no range of motion measures 
taken; the therapist discontinued the Veteran from 
occupational therapy and recommended he continue his home 
exercises.  

In addition, in December 2008, the Veteran testified at a 
hearing before the Board.  He claimed that he was completely 
unable to move his wrist due to intense pain, but noted that 
the wrist would move if it was manually manipulated by 
someone else.  He said that his July 2007 hand surgery helped 
relieve the pain in his thumb, but not in his fingers.  He 
also noted that his disability affected his activities of 
daily life, including causing difficulty upon ambulation with 
a walker.  

In March 2009, the Veteran was afforded a second VA joints 
examination.  He reported experiencing chronic pain rated 6 
out of 10 in an area between the distal right radius and the 
first proximal metacarpal, and said that he had weakness in 
his wrist, caused by flares of pain, which prevented him from 
writing legibly or holding a cup of coffee.  He added that he 
experienced instability and giving way of the right wrist if 
he tried to lift anything heavier than a coffee cup and had 
locking of the wrist during pain spasms.  He reported that 
during flare ups, his pain level increased to 9 out of 10 
with accompanying swelling, heat and redness, and added that 
his usual arthritis medications did not relieve flare up 
pain.  He said that he wore his wrist brace 24 hours per day, 
and added that he thought that it helped to reduce the flare 
ups associated with unintentional motion.  

Upon examination, the examiner observed that the Veteran was 
unable to perform dorsiflexion actively or passively "due to 
complete ankylosis, which, when attempted passively, causes 
flare of pain to 6/10 in the radial aspect of the right 
wrist."  (See VA examination report, March 2009.)  However, 
he noted that the Veteran was able to perform palmar flexion 
to 20 degrees, radial deviation to 10 degrees and ulnar 
deviation to 10 degrees.  He also found that there was no 
objective evidence of dislocation or subluxation of the right 
wrist.  He diagnosed him with (1) degenerative arthritis 
resulting from right scaphoid fracture in service, resulting 
in degeneration of the right trapezium, requiring trapezium 
resection and stabilization as noted; (2) complete ankylosis 
(fusion) at 20 degrees of the right first metacarpal 
phalangeal joint caused by diagnosis (1); and (3) "portal" 
ankylosis of the right first interphalangeal joint caused by 
stresses causing ligamentous injury caused by both diagnosis 
(1) and (2).  He also found that there was definite 
incoordination and weakened movement of the right wrist and 
hand to the degree that the Veteran said that he could not 
write legibly or use a typewriter.  However, he opined that 
although he experienced excess fatigability, his exercises 
during the examination did not accurately reflect the excess 
fatigability he experienced in his daily activities outside 
of the clinic, and that to offer an opinion on such would be 
speculative.  Finally, the examiner concluded that despite 
his July 2007 procedure, there was no significant change in 
the Veteran's condition since the clinical findings noted 
during the August 2007 VAMC occupational therapy examination.

The Board notes that the Veteran has also submitted a 
document showing range of motion findings on five separate 
occasions between March 2005 and May 2007.  The source of 
these findings are unclear, however, as other than the 
measurements taken by Dr. Carstens in October 2006, there are 
no medical records substantiating these findings.  
Nevertheless, the Board notes that the stated measurements 
essentially conform to those taken during earlier evaluations 
already of record.

Based on a review of the complete evidence of record, the 
Board concludes that a disability rating in excess of 10 
percent disabling for degenerative joint disease, residuals 
of fracture, right wrist is not warranted under DC 5215.  In 
this regard, the Veteran's treatment records show that he has 
repeatedly demonstrated limitation of motion of the wrist 
during examinations in March 2005, October 2006, March, 
August, September and October 2007, July 2008 and during the 
second VA examination in March 2009.  However, as previously 
discussed, the Veteran is already assigned the maximum 
disability rating available for limitation of motion of the 
wrist under DC 5215.  That disability rating contemplates 
dorsiflexion that is limited to less than 10 degrees, or 
palmar flexion limited in line with the forearm.  38 C.F.R. 
§ 4.71a, DC 5215 (2008). 

A higher rating is only available when ankylosis of the wrist 
is demonstrated.  38 C.F.R. § 4.71a, DC 5214 (2008).  In this 
regard, the Board has considered the Veteran's own lay 
testimony that he is essentially unable to move his wrist due 
to intense pain.  The Board also recognizes that, during the 
March 2009 VA examination, the VA examiner found that the 
Veteran could not perform dorsiflexion of the right wrist due 
to "complete ankylosis."  (See VA examination report, March 
2009.)  Significantly, however, that same examiner 
subsequently found that the Veteran was able to perform 
palmar flexion to 20 degrees.  Id.   In this respect, the 
Board notes that the Court has defined ankylosis to mean that 
"a joint is fixed, or 'frozen' in one position."  Villareal 
v. Principi, 18 Vet. App. 13 (2001).  Although the VA 
examiner used the term "ankylosis" to describe the 
condition of the Veteran's wrist, based on the fact that he 
immediately noted that the Veteran was able to bend his wrist 
downward (palmar flexion) to 20 degrees, the Board believes 
it is clear that he was merely attempting to explain only 
that the Veteran was unable to extend his wrist upward.  
Because the examiner also noted that the Veteran could move 
his wrist from side to side (ulnar and radial deviation), 
this clearly indicates that the Veteran's wrist was not 
ankylosed.  As such, an increased evaluation is not warranted 
under DC 5214.  

The Board has also considered whether other diagnostic codes 
are applicable to the Veteran's right wrist disability.  
However, as DCs 5214 and 5215 are the only diagnostic codes 
pertaining to the wrist, assignment of a rating under a 
separate diagnostic code would inappropriate.  As previously 
noted, during the March 2009 examination, the VA examiner 
diagnosed the Veteran with complete ankylosis (which he 
defined as "fusion") of the first metacarpal phalangeal 
joint at 20 degrees, secondary to his service-connected wrist 
disorder, and "portal" [or partial] ankylosis of the right 
first interphalangeal joint, also secondary to his wrist 
disorder.  As explained in the Introduction, however, the 
Veteran has been granted service connection for these 
disabilities and awarded a separate 10 percent evaluation.  
The appropriateness of that disability rating is not now 
within the Board's jurisdiction.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
DeLuca, the Board has considered the Veteran's continuous 
reports of chronic, intense wrist pain.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-207 (1995).  In this regard, the Veteran 
has repeatedly asserted that his disability is manifested by 
intense pain in his wrist and hand.  During the March 2009 VA 
examination, the Veteran further reported having weakness in 
his wrist, caused by flares of pain, which prevented him from 
writing legibly or holding a cup of coffee.  He added that he 
experienced instability and giving way of the right wrist if 
he tried to lift anything heavier than a coffee cup and had 
locking of the wrist during pain spasms.  The VA examiner 
specifically found noted that there was evidence of excess 
fatigability due to pain on use or flare-ups when the joint 
in question is used repeatedly, although he also noted that 
to opine on such outside of the clinical environment would 
require resort to speculation.  

Notwithstanding these findings, the Court has held that, 
where a musculoskeletal disability is currently evaluated at 
the highest schedular evaluation available based upon 
limitation of motion, a DeLuca analysis is foreclosed.  
Johnston v. Brown, 10Vet. App. 80 (1997).  Thus, as the 
Veteran has been granted the maximum rating possible under 
Diagnostic Code 5215, which is the diagnostic code applicable 
to limitation of motion in the wrist, the analysis required 
by DeLuca would not result in a higher schedular rating.

In addition, while the Board has considered the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  Although the 
Veteran underwent at least one surgical procedure on his 
right wrist, the record does not demonstrate hospitalizations 
of such frequency or length during the pendency of this 
appeal so as to warrant extraschedular consideration.  
Moreover, the evidence reflects that the Veteran retired from 
his career as a bank examiner in 1976, and has not held or 
attempted to hold any other jobs since that time.  Thus, the 
evidence does not establish that his right wrist disability 
markedly interferes with his employment or employability 
beyond that contemplated by the Schedule for Rating 
Disabilities.  The Board further notes that although 
impairment is certainly present as a consequence of the 
Veteran's wrist disability, it should be noted that he has 
been assigned the maximum rating available for limitation of 
motion of the wrist, as well as a separate 10 percent rating 
based on ankylosis of first metacarpal phalangeal joint and 
the right first interphalangeal joint.  The resulting 
combined 20 percent rating is itself recognition that his 
industrial capabilities are significantly impaired by the 
disability in his right hand.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Nevertheless, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that referral for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

In addition to the above evidence, the Board has also 
considered whether the Veteran, during the pendency of this 
appeal, has ever been entitled to "staged" ratings for his 
service-connected wrist disorder.  See Hart v. Mansfield, 21 
Vet. App. 505 (2008).  However, the Board finds that at no 
time during the pendency of this appeal has the Veteran's 
condition been more disabling than as currently rated under 
DC 5215.

In summary, the Board concludes that the evidence of record 
is against Veteran's claim for an increased rating for his 
degenerative joint disease, residuals of fracture, right 
wrist under DC 5215.  





ORDER

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease, residuals of 
fracture, right wrist is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


